Exhibit 21.1


LIST OF SUBSIDIARIES


          Set forth below is a list of all subsidiaries of the Company as of
December 31, 2002 the assets and operations of which are included in the
Consolidated Financial Statements of Nortek, Inc., except subsidiaries that,
considered in the aggregate as a single subsidiary, would not constitute a
significant subsidiary:


NAME OF SUBSIDIARY Jurisdiction   Broan-NuTone Canada, Inc. Ontario, Canada
     Venmar Ventilation Inc. Quebec, Canada           Innergy Tech Inc. Quebec,
Canada           Venmar CES, Inc. Saskatchewan, Canada           Venmar
Ventilation (H.D.H.) Inc. Quebec, Canada Broan-NuTone LLC Delaware      Aubrey
Manufacturing, Inc. Delaware      NuTone Inc. Delaware      Rangaire LP Delaware
Jensen Industries, Inc. Delaware Linear Corporation California      Linear H.K.
Manufacturing Ltd. Hong Kong      Multiplex Technology, Inc. California      We
Monitor America Incorporated Colorado      Xantech Corporation California
Nordyne Inc. Delaware      Commercial Environmental Systems Group, Inc. Delaware
          Governair Corporation Oklahoma           Mammoth, Inc. Delaware
          Temtrol, Inc. Oklahoma           Ventrol Air Handling Systems Inc.
Quebec, Canada           Webco, Inc. Missouri Nortek Holding B.V The Netherlands
     Nortek (UK) Limited United Kingdom           Best S.p.A Italy
                Best Deutschland GmbH Germany                 Best France S.A
France           Eaton-Williams Holding Limited United Kingdom
          Elektromec S.p.A Italy Ply Gem Industries, Inc. Delaware      Great
Lakes Window, Inc. Ohio           Napco Window Systems, Inc. Delaware      Kroy
Building Products, Inc. Delaware      Napco, Inc. Delaware      Thermal-Gard,
Inc. Pennsylvania      Variform, Inc. Missouri